           Case 2:20-cv-05490-PD Document 5 Filed 12/31/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BALANACED BRIDGE FUNDING,
LLC

             Plaintiff,
                                           Civil Action No. 2:20-cv-05490-PD
      v.

SOUTH RIVER CAPITAL, LLC, et al.,

             Defendants.


                    DEFENDANTS’ MOTION TO DISMISS

      Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure,

Defendants South River Capital, LLC, and James E. Plack, through undersigned

counsel, making a special limited appearance to challenge jurisdiction, hereby

move this Court for an order dismissing Plaintiff’s Complaint and claim against

Defendants. As set forth more fully in the accompanying memorandum of law,

Plaintiff’s claim against Defendants should be dismissed because this Court lacks

personal jurisdiction over Defendants for the claim alleged in Plaintiff’s

Complaint. Accordingly, Plaintiff’s Complaint and any claim raised therein should

be dismissed.
Case 2:20-cv-05490-PD Document 5 Filed 12/31/20 Page 2 of 2




                                Respectfully submitted,

                                ______________________________
                                Joshua Marc Rudolph, Esq.
                                Rudolph Law Firm PC
                                600 West Germantown Pike
                                Suite 400
                                Plymouth Meeting, PA 19462
                                Tel: (267) 282-1033
                                Fax: (267) 733-6165
                                jrudolph@rudolphlawfirm.com



                                Respectfully submitted,

                                ______________________________
                                Jonathan W. Greenbaum
                                Marc Eisenstein
                                Coburn & Greenbaum PLLC
                                1710 Rhode Island Avenue, NW
                                Second Floor
                                Washington, DC 20036
                                Tel: (202) 744-5003
                                Fax: (866) 561-9712
                                jg@coburngreenbaum.com

                                Will seek admission pro hac vice
